Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Claims 1-14 and 17-22 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed April 21, 2021. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new reference Shimazaki cures the deficiencies argued by the applicant of the prior references Mine, Igarashi, and Kashima, as shown in claim 1 below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-14, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mine et al. (US 8123691 B2, published February 28, 2012) in view of Shimazaki (US 20060241434 A1, published October 26, 2006), Igarashi et al. (US 20160367221 A1, published December 22, 2016) and Kashima (US 20120289833 A1, November 15, 2012), hereinafter referred to as Mine, Shimazaki, Igarashi, and Kashima, respectively.
Regarding claim 1, Mine teaches an ultrasonic imaging system (Fig. 12, ultrasonic diagnostic equipment), comprising: 
a probe (Fig. 12, ultrasonic probe 121) configured to transmit (Fig. 12, ultrasonic transmitter 111) first (Fig. 23, tomographic (fan) layer 153) and second (Fig. 23, basic (linear) image 152) ultrasonic waves different from each other into a specimen through the surface of the specimen and receive (Fig. 12, ultrasonic receiver 112) the first and second ultrasonic waves reflected on the inside of the specimen (Fig. 5, patient 50); AND 
processing circuitry (Fig. 12, CPU 115) configured to: 
in each of first and second frames taken at respective probe positions (Fig. 4; see col. 12, lines 26-30 - "In first coordinate space having the position of a position sensor 
in each of the first and second frames, generate a second ultrasonic image based on the second ultrasonic wave received by the probe (Fig. 16 - linear image (top right and bottom right images); see col. 23, lines 57-60 - "...a basic tomographic image including a target part such as a liver tumor is displayed and a user can arbitrarily set a layer position for the basic layer of the tomographic image."); AND 
synthesize one of the first and second ultrasonic images at one of the two probe positions with the one of the first and second ultrasonic images at the other one of the two probe positions based on the positional relationship (Fig. 25 - combination of fan image intersecting two different linear images in two different directions).
Mine does not explicitly teach: 
a probe configured to move and generate images at positions along an outer surface of a cross section of the specimen; AND 
a processing circuitry that calculates a spatial relationship between two different probe positions on the surface of the specimen based on each of the first ultrasonic images at the two probe positions AND each of the second ultrasonic images at the two probe positions. 
Whereas, Shimazaki, in the same field of endeavor, teaches a probe configured to move and generate images at positions along an outer surface of a cross section of the specimen (Fig. 1; see pg. 2, 
Whereas, Igarashi, in the same field of endeavor, expressly teaches a processing circuitry that calculates a spatial relationship between two different probe positions on the surface of the specimen based on each of the first ultrasonic images at the two probe positions (Figs. 7A-7C and 11; see pg. 6, col. 2, para. 0071 - "...the positional relation between the displayed sections 40 for the N-th frame and the (N-l)-th frame... respective pieces of image data of the displayed sections 40 for the N-th frame and the (N-l)-th frame."). 
Whereas, Kashima, in the same field of endeavor, expressly teaches a processing circuitry that calculates a spatial relationship between two different probe positions on the surface of the specimen based on each of the second ultrasonic images at the two probe positions (Figs. 1 and 11-12; see pg. 9, para. 0177-0178 -"...the translation vector detection unit 301 calculates a translation vector between the frames based on the trace result. That is, based on the vectors Va to Vc, the translation vector detection unit 301 calculates a translation vector T between the ultrasonic images Ul(k) and UICk+1)... the translation vector detection unit 301 calculates the translation vector of the probe 111...").

a probe configured to move and generate images at positions along an outer surface of a cross section of the specimen, as disclosed in Shimazaki, 
calculating the spatial relationship between two different probe positions on the surface of the specimen based on the first ultrasonic images at the two probe positions, as disclosed in Igarashi, AND
calculating the spatial relationship between two different probe positions on the surface of the specimen based on each of the second ultrasonic images at the two probe positions, as disclosed in Kashima.
One of ordinary skill in the art would have been motivated to make this modification in order:
to observe the whole of a diagnostic region covering a wide range and to improve diagnostic efficiency, as taught in Shimazaki (see pg. 5, col. 1, para. 0052), 
for the user to observe a blood vessel from various directions to view a plaque site that is unobservable in a certain section but is observable in another section, as taught in Igarashi (see pg. 9, col. 2, para. 0103), AND 
to display and classify the cross-sectional state of the abdominal part in the patient, such as the thickness of subcutaneous fat, as taught in Kashima (see pg. 6, col. 2, para. 0123-0126; Fig. 8).
Furthermore, regarding claim 2, Mine further teaches wherein the probe transmits the first and second ultrasonic waves by different scanning modes (Fig. 25 - combination of fan image intersecting two different linear images in two different directions, with the two different scanning modes being the fan image and the linear image).
The motivation for claim 2 was shown previously in claim 1.

processing circuitry (Fig. 12, CPU 115) configured, using a probe (Fig. 12, ultrasonic probe 121) configured to transmit (Fig. 12, ultrasonic transmitter 111) first (Fig. 23, tomographic (fan) layer 153) and second (Fig. 23, basic (linear) image 152) ultrasonic waves different from each other into a specimen through the surface of the specimen and receive (Fig. 12, ultrasonic receiver 112) the first and second ultrasonic waves reflected on the inside of the specimen (Fig. 5, patient 50), to;  
in each of first and second frames taken at respective probe positions (Fig. 4; see col. 12, lines 26-30 - "In first coordinate space having the position of a position sensor receiver 25 as a criterion, the stereoscopic display 67a to 67n of a target part is made on a monitor 32 as shown in FIG. 4 and is temporarily stored in an image memory 17."), 
generate a first ultrasonic image based on the first ultrasonic wave received by the probe in each of the first and second frames (see col. 4, lines 20-23 - "...a probe position sensor that detects the position and the direction of the ultrasonic probe, a tomographic image generator that generates the data of a tomographic image based upon the output of the ultrasonic probe..."), 
generate a second ultrasonic image based on the second ultrasonic wave received by the probe (Fig. 16 - linear image (top right and bottom right images); see col. 23, lines 57-60 - "...a basic tomographic image including a target part such as a liver tumor is displayed and a user can arbitrarily set a layer position for the basic layer of the tomographic image."); AND 
synthesize one of the first and second ultrasonic images at one of the two probe positions with the one of the first and second ultrasonic images at the other one of the two probe positions based on the positional relationship (Fig. 25 - combination of fan image intersecting two different linear images in two different directions). 
Mine does not explicitly teach:
a probe configured to move and generate images at positions along an outer surface of a cross section of the specimen; AND 
a processing circuitry that calculates a spatial relationship between two different probe positions on the surface of the specimen based on each of the first ultrasonic images at the two probe positions AND each of the second ultrasonic images at the two probe positions. 
Whereas, Shimazaki, in the same field of endeavor, teaches a probe configured to move and generate images at positions along an outer surface of a cross section of the specimen (Fig. 1; see pg. 2, col. 1, para. 0021 – “The ultrasonic probe 11 has a contact surface that is abutted on the surface of a subject, transmits ultrasonic waves to the subject through the contact surface, and receives the ultrasonic waves reflected from the subject through the contact surface.”; see pg. 3, col. 1, para. 0028 – “…the image construction unit 13 aligns the first and second images according to data that represents the positions of the ultrasonic probe 11 sensed by the probe position sensing unit 12b, and joins the images to construct the joint image.”; Fig. 3b; see pg. 4, col. 2, para. 0043 – “…the operator slides the ultrasonic probe 11 in the direction y of the major axis of the contact surface S so as to move it from the position P1, and then brings the contact surface S of the ultrasonic probe 11 into contact with the position P2 on the subject.” So the probe has contact to the surface of the skin, and the probe moves along an axis (a cross section) of the surface).

Whereas, Kashima, in the same field of endeavor, expressly teaches a processing circuitry that calculates a spatial relationship between two different probe positions on the surface of the specimen based on each of the second ultrasonic images at the two probe positions (Figs. 1 and 11-12; see pg. 9, para. 0177-0178 -"...the translation vector detection unit 301 calculates a translation vector between the frames based on the trace result. That is, based on the vectors Va to Vc, the translation vector detection unit 301 calculates a translation vector T between the ultrasonic images Ul(k) and UICk+1)... the translation vector detection unit 301 calculates the translation vector of the probe 111..." with the second images being linear images).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device, as disclosed in Mine, by including to the device:
a probe configured to move and generate images at positions along an outer surface of a cross section of the specimen, as disclosed in Shimazaki, 
calculating the spatial relationship between two different probe positions on the surface of the specimen based on the first ultrasonic images at the two probe positions, as disclosed in Igarashi, AND
calculating the spatial relationship between two different probe positions on the surface of the specimen based on each of the second ultrasonic images at the two probe positions, as disclosed in Kashima.

to observe the whole of a diagnostic region covering a wide range and to improve diagnostic efficiency, as taught in Shimazaki (see pg. 5, col. 1, para. 0052), 
for the user to observe a blood vessel from various directions to view a plaque site that is unobservable in a certain section but is observable in another section, as taught in Igarashi (see pg. 9, col. 2, para. 0103), AND 
to display and classify the cross-sectional state of the abdominal part in the patient, such as the thickness of subcutaneous fat, as taught in Kashima (see pg. 6, col. 2, para. 0123-0126; Fig. 8).
Furthermore, regarding claim 6, Mine further teaches wherein the processing circuitry generates the first and second ultrasonic images for one frame based on the first and second ultrasonic waves resulted from the probe continuously transmitting the first and second ultrasonic waves into the specimen while moving along the surface of the specimen and continuously receiving the first and second ultrasonic waves reflected on the inside of the specimen (Fig. 4; see col. 12, lines 28-29 - "...the stereoscopic display 67a to 67n of a target part is made on a monitor 32..."; Fig. 1; see col. 7, lines 24-27 - "..., temporally continuous plural tomographic image data are stored in the cinememory 19, these are continuously reproduced, and a dynamic image is displayed on the monitor 32."). 
Whereas, Igarashi teaches wherein the processing circuitry calculates the relationship between the two positions based on two of the first ultrasonic images in each of continuous first and second frames (Figs. 7A-7C and 11; see pg. 6, col. 2, para. 0071 -"...the positional relation between the displayed sections 40 for the N-th frame and the (N-l)-th frame... respective pieces of image data of the displayed sections 40 for the N-th frame and the (N-l)-th frame."). 
Whereas, Kashima teaches wherein the processing circuitry calculates the relationship between the two positions based on two of the second ultrasonic images (Figs. 1 and 11-12; see pg. 9, para. 0177- 
Furthermore, regarding claim 7, Kashima further teaches wherein the processing circuitry calculates the relationship between the two positions including a distance between the two positions in two directions intersecting each other (Figs. 1 and 11-12; see pg. 9, para. 0177-0178 - "...the translation vector detection unit 301 calculates a translation vector between the frames based on the trace result. That is, based on the vectors Va to Vc, the translation vector detection unit 301 calculates a translation vector T between the ultrasonic images Ul(k) and UICk+1)... the translation vector detection unit 301 calculates the translation vector of the probe 111..."). 
Furthermore, regarding claim 8, Igarashi further teaches wherein the processing circuitry calculates the relationship between the two positions further including a rotational angle of the probe in a plane extending in the two directions (Fig. 7A; see pg. 5, col. 2, para. 0065 - "...when extracting image data of a section for the N-th frame, the extracting unit 132 may extract a section included in a range that a section for the (N-l)-th frame passes when rotated a certain angle (for example, in units of 3 degrees) with the axis of rotation positioned at the center line of a blood vessel."). 
Furthermore, regarding claim 9, Igarashi further teaches wherein the processing circuitry is further configured to 
calculate the rotational angle of the probe at each of the two positions in the plane extending in the two directions, based on an angle detected at each of the two positions by a sensor configured to detect a direction of the probe in which the probe faces (Fig. 11; see pg. 10, col. 1, para. 0111 -"...the position sensor 14 calculates the position (coordinates and angle) of 
wherein processing circuitry synthesizes one of the first and second ultrasonic images at one of the two positions with the one of the first and second ultrasonic images at the other position, based on the distance calculated by the processing circuitry and the rotational angle calculated by the processing circuitry (see pg. 10, col. 1, para. 0111 - "...the position sensor 14 calculates the position (coordinates and angle) of itself in a space in which the origin is located at the transmitter 15, and transmits the calculated position to the control unit 160. Here, the position sensor 14 transmits positional information on itself, that is, positional information on the ultrasound probe 11, in individual frames to the control unit 160. Consequently, the joining unit 133 can acquire the positional information in the individual frames from the position sensor 14."). 
Furthermore, regarding claim 11, Kashima further teaches wherein the processing circuitry calculates the first relational amount including the distance between the two positions in two directions intersecting each other (Fig. 12 - "Calculate translation vector between (linear) frames based on tracing result" S106), AND wherein the processing circuitry calculates the second relational amount resulted from correcting the distance calculated by the spatial relationship estimating module (Fig. 11, Drawing position calculation unit 302"). 
Furthermore, regarding claim 12, Kashima further teaches wherein the processing circuitry calculates the first relational amount by extracting a feature point of each of the two first ultrasonic images (Fig. 12 - "Detect local feature points of ultrasonic wave images of previous frame and current 
Furthermore, regarding claim 13, Igarashi further teaches wherein the processing circuitry calculates the second relational amount based on a correlation of a luminance distribution of the two second ultrasonic images (see pg. 2, col. 2, para. 0029 - "...from B-mode data generated by the signal processing unit 120, the image generating unit 131 generates B-mode image data in which the intensity of a reflected wave is expressed in luminance."; see pg. 6, col. 2, para. 0073 - "...the joining unit 133 obtains the most similar positions by a similar image determination method using the sum of absolute differences (SAD), the sum of squared differences (SSD), the Normalized Cross-Correlation (NCC), or the like as an evaluation function. The joining unit 133 then joins together the two pieces of image data at corresponding positions (that is, the most similar positions) in the two pieces of image data."). 
Furthermore, regarding claim 14, Mine further teaches wherein processing circuitry generates the first ultrasonic image that is a sector scan image based on the first ultrasonic wave received when the probe transmits the first ultrasonic wave in a fan shape into the specimen (Fig. 23, tomographic (fan) layer 153), AND generates the second ultrasonic image that is a linear scan image based on the second ultrasonic wave received when the probe transmits the second ultrasonic wave in a belt-shaped range into the specimen (Fig. 23, basic (linear) image 152). Furthermore, regarding claim 17, Kashima further teaches wherein the processing circuitry calculates the relationship between the two positions including a distance between the two positions in two directions intersecting each other (Fig. 12 - "Calculate translation vector between (linear) frames based on tracing result" S106). 
Furthermore, regarding claim 20, Mine further teaches wherein the processing circuitry generates the first ultrasonic image that is a sector scan image based on the first ultrasonic wave received when the probe transmits the first ultrasonic wave in a fan shape into the specimen (Fig. 23, tomographic (fan) layer 
The motivation for claims 6-9, 11-17, and 20 was shown previously in claim 4.
Furthermore, regarding claims 10 and 18-19, Kashima further teaches the processing circuitry is further configured to: 
calculate a first relational amount that is an estimation value of the relationship between the two positions (Fig. 12 -"Calculate translation vector between (linear) frames based on tracing result" S106), based on the two ultrasonic images, 
calculate a second relational amount resulted from correcting the first relational amount calculated by the processing circuitry, based on the two second ultrasonic images (Fig. 12 - "Calculate translation vector of probe" S107, "Calculate drawing position based on azimuth direction and translation vector of probe" S108, with the two second images being linear images), AND 
synthesize one of the first and second ultrasonic images at one of the two positions with the one of the first and second ultrasonic images at the other position, based on the second relational amount calculated by the processing circuitry (see Fig. 12 - "Synthesize ultrasonic wave images" S109; Figs. 13 and 15, synthesizing a linear image at a position of the probe at K+1 frame). 
Kashima doesn't explicitly teach the two first ultrasonic images (sector images). 
Whereas, Igarashi, in the same field of endeavor, further teaches the two first ultrasonic images (Figs. 7A-7C and 11; see pg. 6, col. 2, para. 0071 - "...the positional relation between the displayed sections 40 for the N-th frame and the (N-l)-th frame... respective pieces of image data of the displayed sections 40 for the N-th frame and the (N-l)-th frame." With the two first images being sector images). 

Regarding claim 21, Mine teaches an ultrasonic imaging method, comprising the steps of: 
causing a probe (Fig. 12, ultrasonic probe 121) configured to transmit and receive ultrasonic waves (Fig. 12, ultrasonic transmitter 111, ultrasonic receiver 112), to transmit first (Fig. 23, tomographic (fan) layer 153) and second (Fig. 23, basic (linear) image 152) ultrasonic waves different from each other into a specimen at two different positions of the surface of the specimen and receive the first and second ultrasonic waves reflected on the inside of the specimen at each of the two positions (Fig. 4; see col. 12, lines 26-30 - "In first coordinate space having the position of a position sensor receiver 25 as a criterion, the stereoscopic display 67a to 67n of a target part is made on a monitor 32 as shown in FIG. 4 and is temporarily stored in an image memory 17."); 
generating two first ultrasonic images based on the first ultrasonic waves received by the probe at the two positions (see col. 4, lines 20-23 - "...a probe position sensor that detects the position and the direction of the ultrasonic probe, a tomographic image generator that generates the data of a tomographic image based upon the output of the ultrasonic probe...");
generating two second ultrasonic images based on the second ultrasonic waves received by the probe at the two positions (Fig. 16 -linear image (top right and bottom right images); see col. 23, lines 57-60 -"...a basic tomographic image including a target part such as a liver tumor 
synthesizing one of the first and second ultrasonic images at one of the two positions with the one of the first and second ultrasonic images at the other position based on the calculated relationship between the two positions (Fig. 25 - combination of fan image intersecting two different linear images in two different directions). 
Mine does not explicitly teach:
a probe moving and generating images at positions along an outer surface of a cross section of the specimen; AND 
calculating a spatial relationship between the two positions based on the two first ultrasonic images AND the two second ultrasonic images. 
Whereas, Shimazaki, in the same field of endeavor, teaches a probe moving and generating images at positions along an outer surface of a cross section of the specimen (Fig. 1; see pg. 2, col. 1, para. 0021 – “The ultrasonic probe 11 has a contact surface that is abutted on the surface of a subject, transmits ultrasonic waves to the subject through the contact surface, and receives the ultrasonic waves reflected from the subject through the contact surface.”; see pg. 3, col. 1, para. 0028 – “…the image construction unit 13 aligns the first and second images according to data that represents the positions of the ultrasonic probe 11 sensed by the probe position sensing unit 12b, and joins the images to construct the joint image.”; Fig. 3b; see pg. 4, col. 2, para. 0043 – “…the operator slides the ultrasonic probe 11 in the direction y of the major axis of the contact surface S so as to move it from the position P1, and then brings the contact surface S of the ultrasonic probe 11 into contact with the position P2 on the subject.” So the probe has contact to the surface of the skin, and the probe moves along an axis (a cross section) of the surface).

Whereas, Kashima, in the same field of endeavor, expressly teaches calculating a spatial relationship between the two positions based on the two second ultrasonic images (Figs. 1 and 11-12; see pg. 9, para. 0177-0178 -"...the translation vector detection unit 301 calculates a translation vector between the frames based on the trace result. That is, based on the vectors Va to Vc, the translation vector detection unit 301 calculates a translation vector T between the ultrasonic images Ul(k) and UICk+1)... the translation vector detection unit 301 calculates the translation vector of the probe 111..." with the second images being linear images).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Mine, by including to the method:
having a probe move and generate images at positions along an outer surface of a cross section of the specimen, as disclosed in Shimazaki, 
calculating the spatial relationship between two different probe positions on the surface of the specimen based on the first ultrasonic images at the two probe positions, as disclosed in Igarashi, AND
calculating the spatial relationship between two different probe positions on the surface of the specimen based on each of the second ultrasonic images at the two probe positions, as disclosed in Kashima.
One of ordinary skill in the art would have been motivated to make this modification in order:
to observe the whole of a diagnostic region covering a wide range and to improve diagnostic efficiency, as taught in Shimazaki (see pg. 5, col. 1, para. 0052), 
for the user to observe a blood vessel from various directions to view a plaque site that is unobservable in a certain section but is observable in another section, as taught in Igarashi (see pg. 9, col. 2, para. 0103), AND 
to display and classify the cross-sectional state of the abdominal part in the patient, such as the thickness of subcutaneous fat, as taught in Kashima (see pg. 6, col. 2, para. 0123-0126; Fig. 8).
Regarding claim 22, Mine teaches an image synthesizing program (Fig. 12, image construction device 118) causing a computer (Fig. 12, CPU 115) to execute processing of synthesizing a plurality of ultrasonic images (see col. 7, lines 24-24 - "...temporally continuous plural tomographic image data...") obtained by imaging inside of a specimen (Fig. 5, field of view 53, patient 50), the program causing the computer to execute the steps of: 
the probe transmitting the first and second ultrasonic waves different from each other into the specimen through the surface of the specimen and receiving the first and second ultrasonic waves reflected on the inside of the specimen (Fig. 12, ultrasonic probe 121, ultrasonic transmitter 111, ultrasonic receiver 112); AND 
synthesizing one of the first and second ultrasonic images at one of the two positions with the one of the first and second ultrasonic images at the other position based on the calculated relationship between the two positions (Fig. 25 - combination of fan image intersecting two different linear images in two different directions).
Mine does not explicitly teach:
having a probe move and generate images at positions along an outer surface of a cross section of the specimen; AND
calculating, on the basis of two first ultrasonic images generated based on first ultrasonic waves received by a probe at two different positions of the surface of the specimen and two second ultrasonic images generated based on second ultrasonic waves received by the probe at the two positions, a spatial relationship between the two positions. 
Whereas, Shimazaki, in the same field of endeavor, teaches having a probe move and generate images at positions along an outer surface of a cross section of the specimen (Fig. 1; see pg. 2, col. 1, para. 0021 – “The ultrasonic probe 11 has a contact surface that is abutted on the surface of a subject, transmits ultrasonic waves to the subject through the contact surface, and receives the ultrasonic waves reflected from the subject through the contact surface.”; see pg. 3, col. 1, para. 0028 – “…the image construction unit 13 aligns the first and second images according to data that represents the positions of the ultrasonic probe 11 sensed by the probe position sensing unit 12b, and joins the images to construct the joint image.”; Fig. 3b; see pg. 4, col. 2, para. 0043 – “…the operator slides the ultrasonic probe 11 in the direction y of the major axis of the contact surface S so as to move it from the position P1, and then brings the contact surface S of the ultrasonic probe 11 into contact with the position P2 on the subject.” So the probe has contact to the surface of the skin, and the probe moves along an axis (a cross section) of the surface).
Whereas, Igarashi, in the same field of endeavor, teaches calculating, on the basis of two first ultrasonic images generated based on first ultrasonic waves received by a probe at two different positions of the surface of the specimen (Figs. 7A-7C and 11; see pg. 6, col. 2, para. 0071 - "...the positional relation between the displayed sections 40 for the N-th frame and the (N-l)-th frame... respective pieces of image data of the displayed sections 40 for the N-th frame and the (N-l)-th frame."). 
Whereas, Kashima, in the same field of endeavor, teaches calculating, on the basis of two second ultrasonic images generated based on second ultrasonic waves received by the probe at the two positions, a spatial relationship between the two positions (Figs. 1 and 11-12; see pg. 9, para. 0177-0178 - "...the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the programming steps, as disclosed in Mine, by including to the programming steps:
having a probe move and generate images at positions along an outer surface of a cross section of the specimen, as disclosed in Shimazaki, 
calculating the spatial relationship between two different probe positions on the surface of the specimen based on the first ultrasonic images at the two probe positions, as disclosed in Igarashi, AND
calculating the spatial relationship between two different probe positions on the surface of the specimen based on each of the second ultrasonic images at the two probe positions, as disclosed in Kashima.
One of ordinary skill in the art would have been motivated to make this modification in order:
to observe the whole of a diagnostic region covering a wide range and to improve diagnostic efficiency, as taught in Shimazaki (see pg. 5, col. 1, para. 0052), 
for the user to observe a blood vessel from various directions to view a plaque site that is unobservable in a certain section but is observable in another section, as taught in Igarashi (see pg. 9, col. 2, para. 0103), AND 
to display and classify the cross-sectional state of the abdominal part in the patient, such as the thickness of subcutaneous fat, as taught in Kashima (see pg. 6, col. 2, para. 0123-0126; Fig. 8).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mine in view of Shimazaki, Igarashi, and Kashima, as applied to claim 1 above, and further in view of Asaka et al. (US 20160140738 Al, published May 19, 2016), hereinafter referred to as Asaka. 
Regarding claim 3, Mine in view of Shimazaki, Igarashi, and Kashima teaches all of the elements as disclosed in claim 1 above. 
Mine in view of Shimazaki, Igarashi, and Kashima does not explicitly teach wherein the probe transmits the first and second ultrasonic waves at different frequencies. 
Whereas, Asaka, in the same field of endeavor, teaches wherein the probe transmits the first and second ultrasonic waves at different frequencies (Fig. 1, ultrasonic probe 101; Fig. 7, "Acquire ultrasonic images with different transmission center frequencies" S201, so the probe transmits different signals at different frequencies). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Mine in view of Shimazaki, Igarashi, and Kashima, by having the system transmit two ultrasonic waves in different frequencies, as disclosed in Asaka. One of ordinary skill in the art would have been motivated to make this modification in order to perform weighted averaging of the two ultrasonic waves to improve the continuity of a body tissue and reduce noise in the image, as disclosed in Asaka (see pg. 9, col. 2, para. 0119).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mine in view of Shimazaki, Igarashi, and Kashima, as applied to claim 4 above, and further in view of Satoshi (JP H05192337 A, published August 3,1993), hereinafter referred to as Satoshi. 
Regarding claim 5, Mine in view of Shimazaki, Igarashi, and Kashima teaches all of the elements as disclosed in claim 4 above. 

Whereas, Satoshi, in the same field of endeavor, teaches wherein the processing circuitry generates the first ultrasonic image, and the second ultrasonic image having a narrower imaging range and higher resolution than those of the first ultrasonic image (Fig. 5 - displayed composite of linear image and sector image; see pg. 2, para. 4 - "On the other hand, the linear method generally has a relatively wide field of view and has an advantage that the spatial resolution is good because the ultrasonic beam is not deflected... It should be noted that the convex method has been relatively improved in the disadvantage of the linear method, that is, when the acoustic aperture is limited. However, the spatial resolution is lower than that of the linear method." With the first image being the sector image and the second image being the linear image, the linear image has a narrower imaging range than the sector image, and the linear image has higher spatial resolution than the sector image). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device, as disclosed in Mine in view of Shimazaki, Igarashi, and Kashima, by having the linear image have a narrower imaging range and higher resolution than the sector image, as disclosed in Satoshi. One of ordinary skill in the art would have been motivated to make this modification in order to view and diagnose the desired region of interest (the linear image) within the sector image at a better resolution, as taught in Satoshi (see pg. 2, para. 3-4; Fig. 5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/N.C./Examiner, Art Unit 3793        

/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793